Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,353,463 and U.S. Application No. 10/071,205 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aleksandr Shtukater on March 15, 2022.

The application has been amended as follows: 
Please amend the claims as listed in the Appendix below.



Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a contact lens system having a contact lens substrate movable in synchronism with an eye of a user, wherein the shifting of the at least part of the image to the central position of the embedded display is performed in response to a detected attempt to refocus or accommodate on part of the image in a peripheral view which is out of focus; in combination with the other elements of the claim.  The closest prior art – Kim et al. (U.S. Publ. No. 2016/0091737) and Zhang (U.S. Publ. No. 2019/0101979) -- discloses the ability to display an image via a display embedded in a contact lens substrate.  However, the closest prior art fails to specifically disclose the ability to shift the image to the central position of the display in response to a detect attempt to refocus or accommodate on part of the image in a peripheral view which is out of focus.  Kim discloses focusing on part of the real world and then displaying an image, not specifically detecting a refocus attempt on the displayed image.
As for claim 11, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a method for a contact lens movable in synchronism with an eye of a user comprising: computing a shift, in an image disposition, on an embedded display; displaying at least part of said image at a central position of the embedded display to bring at least part of said image into focus; wherein the step of computing the shift is performed in response to a detected attempt to refocus or accommodate on part of the image in a peripheral view which is out of focus; in combination with the other elements of the claim.  The closest prior art – Kim et al. (U.S. Publ. No. 2016/0091737) and Zhang (U.S. Publ. No. 2019/0101979) -- discloses the ability to display an image via a display embedded in a contact lens substrate.  However, the closest prior art fails to specifically disclose the ability to shift the image to the central position of the of the image in a peripheral view which is out of focus.  Kim discloses focusing on part of the real world and then displaying an image, not specifically detecting a refocus attempt on the displayed image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        March 16, 2022



Claim 1  (Currently Amended) A contact lens system, comprising: 
a contact lens substrate movable in synchronism with an eye of a user; 
an embedded display component forming a part of the contact lens substrate: and 
a processor arranged to shift at least a part of an image to a central position of the embedded display to bring the part of the image into focus on the said embedded display[[.]] ; 
wherein the shifting of the at least part of the image to the central position of the embedded display is performed in response to a detected attempt to refocus or accommodate on part of the image in a peripheral view which is out of focus.

Claim 2  (Currently Amended) The contact lens system of claim 1, wherein an application executed by said processor establishes a two-dimensional frame of reference or a three-dimensional frame of reference.

Claim 3  (Currently Amended)) The contact lens system of claim 1, wherein the processor shifts the part of an image to the central position of the said embedded display based on a shift factor; wherein the shift factor indicates direction and extent of the shift of the image on the embedded display.

Claim 4 (Currently Amended) The contact lens system of claim 2, wherein the processor is further configured to: track an eyes gaze movement or a head movement of said user of the contact lens and correlate the tracked eyes gaze movement and the head movement with [[a]] the three-dimensional frame of reference of space around the user of the contact lens, to determine a direction and extent of a shift of the image on the embedded display; or 

the eyes gaze direction of the user of the contact lens and correlate the tracked changes with the two-dimensional frame of reference of the embedded display to determine the direction and extent of the shift of the image on the embedded display.

Claim 5 (Currently Amended) The contact lens system of claim 4, wherein the shifting of the at least a part of the image is triggered in an event of a change in the said eyes gaze direction or in an event of reception of a predefined signal from the user of the contact lens.

Claim 6 (Original) The contact lens system of claim 5, further comprising one or more orientation sensors embedded in the contact lens substrate to determine the change in the eyes gaze direction.

Claim 7 (Currently Amended) The contact lens system of claim 1 further comprising a depth sensor embedded in the contact lens substrate, wherein [[the]] a change in eyes gaze direction is determined based on depth images captured by the depth sensor.

Claim 8 (Original) The contact lens system of claim 1 further comprising a communication device embedded in the contact lens substrate, the communication device configured to communicate with one or more external communication device or with another paired contact lens.

Claim 9 (Currently Amended) The contact lens system of claim 7 wherein: 
the processor tracks changes in an environment of the user of the said contact lens using a forward facing depth sensor's or image capture sensor's output and to determine and recognize objects in the environment using the tracked changes of the environment to display the objects in focus on the embedded display.

Claim 10 (Currently Amended) A contact lens system, comprising: 
a contact lens substrate movable in synchronism with an eye of a user; [[and]] 
an embedded display component forming a part of the contact lens substrate; 
a processor arranged to shift at least a part of an image to a central position of the embedded display to bring the part of the image into focus on the said embedded display; and 
a focus detection sensor, wherein the said focus detection sensor is configured to read direct, non-purjunke, reflection of the crystalline lens or the said detection sensor is configured to detect electric impulses of ciliary muscles indicating change in crystalline lens shape; 
wherein the shifting of the at least part of the image to the central position of the embedded display is performed in response to a detected attempt to refocus or accommodate on part of the image in a peripheral view which is out of focus.

Claim 11 (Currently Amended) A method for a contact lens movable in synchronism with an eye of a user comprising:
computing a shift, in an image disposition, on an embedded display; [[and]]
displaying at least part of said image at a central position of the embedded display to bring at least part of said image into focus;
wherein, the said embedded display component forming part of a contact lens substrate of said contact lens; and
wherein the step of computing the shift is performed in response to a detected
attempt to refocus or accommodate on part of the image in a peripheral view which is out of focus.

Claim 12 (Currently Amended) A method of claim 11, further comprising; 
establishing a two-dimensional frame of reference or a three-dimensional frame of reference.

Claim 13 (Currently Amended) A method of claim 11 further comprising; computing, using a processor, the shift of at least part of the image on the said embedded display based on a shift factor; wherein the shift factor indicates direction and extent of the shift of the image on the embedded display.

Claim 14 (Currently Amended) A method of claim 12 further comprising; 
the user of the contact lens and correlating the tracked eyes gaze movement and the head movement with the three-dimensional frame of reference around the user of the contact lens, to determine a direction and extent of a shift of the image on the embedded display; or 
tracking changes in eyes gaze direction of the user of the contact lens and correlating the tracked changes with the two-dimensional frame of reference of the embedded display to determine the direction and extent of the shift of the image on the embedded display.

Claim 15 (Currently Amended) A method of claim 14, wherein the shifting of the at least a part of the image is triggered in an event of a change in eyes gaze direction or in an event of reception of a predefined signal from the user of the contact lens.

Claim 16 (Original) A method of claim 15 further comprising: obtaining orientation information from one or more orientation sensors embedded in the contact lens substrate to determine the change in the eyes gaze direction.

the user of the contact lens from an embedded depth or image sensor in the contact lens substrate wherein, a change in eyes gaze direction is determined based on depth information captured by the depth or image sensor.

Claim 18 (Original) The method of claim 11 further comprising a communication device embedded in the contact lens substrate, the communication device configured to communicate with one or more external communication device or with another paired contact lens.

Claim 19 (Previously Presented) A method of claim 11 further comprising: 
identifying or tracking focus of an eye information.

Claim 20 (Original) A method of claim 19 further comprising: 
utilizing eye focus information to identify an anchor point.

Claim 21 (Currently Amended) The contact lens system of claim 1 further comprising a depth or color image sensor embedded in the contact lens substrate, wherein the contact lens system uses depth information to map environment around [[a]] the user.